Citation Nr: 0602600	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-12 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
knee arthralgia. 

2.  Entitlement to an initial compensable evaluation for 
right knee arthralgia. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for a bilateral heel disability diagnosed as plantar 
fasciitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty for training from February 
1991 to May 1991 and on active duty from November 2000 to 
June 2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board remanded the case in 
May 2004 with instructions that the RO fulfill all notice 
obligations in accordance with 38 U.S.C.A. §§ 5102, 5103, 
5103A.  The veteran was also to be scheduled for a VA 
compensation examination.   That development has been 
accomplished, and the case is once again before the Board for 
review. 

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a lumbosacral strain is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's arthralgia of the left knee is manifested 
by subjective complaints of pain, with no objective findings 
and no more than slight limitation of motion. 

3.  The veteran's arthralgia of the right knee is manifested 
by subjective complaints of pain, with no objective findings 
and no more than slight limitation of motion. 

4.  The veteran's bilateral plantar fasciitis is manifested 
by pain along the entire plantar aspect of both feet from 
heel to toe, with no other objective findings shown.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left knee arthralgia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

2.  The criteria for an initial compensable evaluation for 
right knee arthralgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for a bilateral heel disability diagnosed as plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected arthralgia of the knees and bilateral plantar 
fasciitis.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in August 2001 and September 2005, a statement of the case 
(SOC) issued in August 2002, supplemental statements of the 
case (SSOCs) issued in December 2003 and September 2005, as 
well as a June 2001 letter by the RO and a July 2004 letter 
by the Appeals Management Center (AMC).  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  The letters by the 
RO and the AMC also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded VA 
compensation examinations in July 2001 and November 2004, 
which appear adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Arthralgia of the Knees

The veteran's service medical records show that he was 
treated for bilateral knee pain and underwent physical 
therapy.  The veteran's pain continued after service.  As a 
result, in an August 2001 rating decision, the RO granted 
service connection and assigned noncompensable (zero percent) 
evaluations for arthralgia involving both knees.  The veteran 
appealed that decision.  

A.  Factual Background

In evaluating the veteran's knees, the RO relied on a July 
2001 VA examination report.  At that time, the veteran 
reported that both knees would occasionally lock up and give 
out.  He said he treated his knees pain with Vioxx daily and 
Motrin every two to three days.  Objectively, the veteran's 
gait was normal and he was able to tandem walk.  There was no 
effusion or swelling around the knees.  Appley's sign was 
negative bilaterally.  Drawer sign was also negative 
bilaterally.  Joint line tenderness was present to the 
inferior aspect of both kneecaps as well as the joint line on 
both joints.  Patellar tenderness was present with 
mobilization of the patellar; lateral mobilization also 
caused pain.  Pain was present to valgus and varus stress of 
both knees.  He was able to move his knees from zero degrees 
of extension to 120 degrees of flexion.  The examiner noted 
that pain was present on motion, although neither knee 
exhibited weakened movement, excess fatigability, or 
incoordination.  X-rays of the knees were negative.  The 
examiner diagnosed the veteran with arthralgia of the knees. 

VA outpatient treatment records dated from 2002 to 2005 were 
reviewed, several of which pertain to treatment for knee 
pain.  When seen in September 2002, clicking was present in 
both patellas during manipulation.  The veteran was unable to 
fully flex his knees due to pain, although range of motion 
was not reported in degrees.  However, there was no effusion 
and no ligamentous laxity.  It was noted that X-rays of the 
knees were normal.  In April 2003, the veteran was seen for 
left knee pain.  The veteran reported increased pain over the 
past three to four months with intermittent swelling to the 
medial aspect of the left knee.  He also reported difficulty 
walking.  The clinician attributed these findings to either 
overuse syndrome or a medial meniscus injury. 

At his November 2004 VA examination, it was noted that both 
knees were normally aligned.  There was also no effusion or 
swelling, patellar position was normal, and no tenderness was 
present along the joint line.  Apprehension testing was 
negative.  The ligaments were stable, and McMurray and drawer 
testing were negative.  Range-of-motion testing in both knees 
revealed zero degrees of extension and 140 degrees of 
flexion, with severe pain at the end of motion.  Movement 
against gravity and resistance was satisfactory.  The 
examiner noted that X-rays of the knees were normal without 
any evidence of arthritis or inflammation.  The diagnoses 
included subjective complaints of severe bilateral knee pain, 
although the knees appeared normal without any evidence of 
arthralgia.  The examiner noted that the veteran's arthralgia 
of the knees did not cause weakened movement, excess 
fatigability, or incoordination.  



B.  Analysis

Since this appeal ensued after the veteran disagreed with the 
initial ratings assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).

The RO assigned a noncompensable evaluation for each knee 
under Diagnostic Code (DC) 5260, for limitation of flexion of 
the knee.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

In addition to these criteria, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In particular, VA regulation 
provides that "[i]t is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59.  Read together, DC  
5003 and section 4.59 thus prescribe that a painful major 
joint or group of joints affected by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a compensable evaluation for arthralgia of both 
knees since the initial grant of service connection.  Range-
of-motion testing of the knees revealed zero degrees of 
extension to 120 degrees of flexion when examined in July 
2001, and zero degrees of extension to 140 degrees of flexion 
when examined in November 2004.  These findings clearly show 
that the veteran's knees demonstrated full extension and full 
flexion in November 2004, with only a 20 degree loss of 
flexion when examined in July 2001.  These findings do not 
meet the criteria for a compensable evaluation under DC 5260 
or DC 5261.  Thus, the Board finds that the RO properly 
evaluated the veteran's arthralgia of the knees as 
noncompensably disabling under DC 5260.

The Board also finds that a compensable evaluation is not 
warranted for either knee disability based on the veteran's 
complaints of pain, as there is no X-ray evidence of 
arthritis involving either knee.  See 38 U.S.C.A. § 4.40, 
4.45, 4.59; see also Lichtenfels, 1 Vet. App. at 488.  
Further, the record contains no objective pathology to 
account for the veteran's complaints of pain.  For instance, 
the VA examiner in July 2001 noted the veteran's complaints 
of pain, but indicated that neither knee exhibited weakened 
movement, excess fatigability, or incoordination.  X-rays of 
the knees were also negative.  The only diagnosis was 
arthralgia of the knees.  "Arthralgia" is defined as pain in 
a joint.  See DeLuca, 6 Vet. App. at 322 (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  

Likewise, the VA examiner in November 2004 concluded that the 
veteran had subjective complaints of severe bilateral knee 
pain, although his knees appeared normal without any evidence 
of arthralgia.  Again, X-rays of the knees were normal.  The 
Board notes that even with consideration of the veteran's 
subjective complaints of pain, the objectively demonstrated 
functional impairment of the knees does not approach that 
necessary for a compensable evaluation under either 
Diagnostic Code 5260 or 5261.  The Board thus finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide any basis for a compensable evaluation for the 
veteran's arthralgia of the knees.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).   However, since both of the veteran's 
knees have demonstrated full extension, separate ratings are 
not warranted under DC 5250 and DC 5261.  

The Board has also considered the potential application of DC 
5257, which pertains to recurrent subluxation or lateral 
instability of the knee.  This code provides a 10 percent 
evaluation for slight impairment of the knee, a 20 percent 
evaluation for moderate impairment of the knee, and a 30 
percent evaluation for a severe impairment of the knee.  See 
38 C.F.R. § 4.71a, DC 5257.  However, no objective medical 
evidence shows any instability of the left knee joint.  
Although the veteran reported that his left knee would 
occasionally lock up and give out, no ligamentous instability 
was shown on two VA examinations.

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's arthralgia of the knees.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.


III.  Plantar Fasciitis

The veteran was treated in service for bilateral heel pain.  
Heel pain was also noted at his July 2001 VA examination.  
Consequently, the August 2001 rating decision granted service 
connection and assigned a noncompensable evaluation for 
bilateral heel pain, effective June 2001.  The veteran 
appealed that decision. 

In a September 2005 rating decision, the RO granted a 10 
percent evaluation for the veteran's bilateral heel 
disability, effective June 2001.  The RO also recharacterized 
this disability as plantar fasciitis.  Therefore, the issue 
on appeal is entitlement to an initial evaluation in excess 
of 10 percent for bilateral plantar fasciitis.  See 
Fenderson, supra.

A.  Factual Background

At his July 2001 VA examination, the veteran reported 
radiating pain from his heels to his knees.  He indicated 
that the pain did not limit his ability to walk and that he 
wore heel cups in both shoes.  On physical examination, the 
veteran's gait was normal and he was able to tandem walk.  
Mild pes planus was present in both feet.  Point tenderness 
was also present along the anterior aspect of the calcaneus 
bone bilaterally.  X-rays of the feet were negative, as the 
bones were normally aligned and mineralized, with well-
maintained joint compartments.  Based on these findings, the 
examiner diagnosed the veteran with bilateral heel pain.  

When examined by VA in November 2004, the veteran reported 
that he could barely walk due to painful feet.  He rated the 
pain at level 6 on a pain scale from zero to 10.  He said 
arch supports made walking more comfortable.  On physical 
examination, the veteran got up from his chair slowly and 
walked with a kyphotic posture.  Both feet had mild pes 
planus.  The skin appeared healthy without edema, swelling, 
or calluses.  Sensation was normal, and all toes were 
straight.  There was minor wearing of shoe heels on the 
lateral side.  The veteran reported pain in both feet along 
the entire plantar aspect from heel to toe.  Both heels 
appeared neutral on both sides without any deformity.  
Achilles tendons were neutral, and ankle pulses were 
palpable.  The diagnoses included subjective complaints of 
severe pain in both feet, chronic pain in both feet due to 
mild flatfoot, and no evidence of heel spur.  The examiner 
noted that the veteran's heel pain did not cause weakened 
movement, excess fatigability, or incoordination.  

The veteran also received VA outpatient treatment for his 
bilateral foot pain.  When seen in September 2004, the 
veteran reported painful heels and arches for the past five 
years.  He explained that pain was worse in the morning and 
lingered all day.  Pain was relieved by sitting or lying 
down.  He denied changes in activities of daily living.  The 
diagnostic assessment was plantar fasciitis secondary to foot 
imbalance.  The veteran was fitted for orthotics.  A February 
2005 report notes that recently issued inserts helped 
substantially with the veteran's bilateral foot pain due to 
plantar fasciitis.  Objectively, the veteran was able to walk 
on his toes but not his heels.  The diagnostic assessment was 
plantar fasciitis: improved.  

B.  Analysis

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, DCs 5276 through 5284 (2005).  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see, e.g., 38 C.F.R. 
§ 4.71a, DCs 5280, 5281 and 5282, while other disabilities 
are rated the same regardless of whether the disability 
present is unilateral or bilateral.  See, e.g., 38 C.F.R. 
§ 4.71a, DC 5279.  Still, other disabilities are given one 
rating if the condition is unilateral and a different rating 
if the condition is bilateral.  See, e.g., 38 C.F.R. § 4.71a, 
DCs 5276 and 5278.

The RO initially evaluated the veteran's bilateral heel pain 
under DC 5284, for other foot injuries.  During the course of 
his appeal, however, the veteran was diagnosed with flatfoot 
and plantar fasciitis.  Plantar fasciitis is an inflammation 
of the fibrous tissues of the sole of the foot.  Dorland's 
Illustrated Medical Dictionary (27th ed. 1988).  As a result, 
the RO found that the veteran's bilateral heel pain should be 
evaluated under DC 5276, for flatfoot.  The Board agrees.   

Under DC 5276, a 10 percent evaluation is provided for 
moderate unilateral or bilateral pes planus with weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet.  A 20 percent evaluation is assignable for severe 
unilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 30 percent evaluation is 
assignable for severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, etc.  See 38 
C.F.R. § 4.71a, DC 5276.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for his service-connected bilateral 
plantar fasciitis.  The evidence outlined above does not show 
severe bilateral involvement, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, as required for an 
evaluation in excess of 10 percent under DC 5276. 

The only finding relevant to the veteran's bilateral plantar 
fasciitis and flatfoot involves pain along the entire plantar 
aspect of both feet from heel to toe due to mild flatfoot, 
with no other objective findings shown.  In particular, no 
swelling or callosities were observed at any time, X-rays 
performed in July 2001 were normal, and no limitation of 
motion of either foot or ankle was ever reported.  The Board 
also emphasizes that the VA examiner in November 2004 
characterized the veteran's flatfoot as mild.  Under these 
circumstances, there is simply no basis for an evaluation in 
excess of 10 percent for either foot disability under DC 
5276.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 
at 206.  VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  The Court has held that 
section 4.40 does not require a separate rating for pain but 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, no evidence shows that either foot has 
experienced functional loss due to pain that would require 
consideration of an evaluation higher than 10 percent. The 
Board notes that the VA examiner in November 2004 stated that 
the veteran's bilateral heel pain does not cause weakened 
movement, excess fatigability, or incoordination.  There is 
also no evidence of that either foot demonstrated limitation 
of motion.  Accordingly, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 have been considered, but do not provide a basis for 
a higher evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's bilateral plantar fasciitis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

IV. Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the evidence does not show that any of the 
veteran's service-connected disabilities on appeal have 
independently caused marked interference with employment or 
has required hospitalizations. The VA examiner in November 
2004 indicated that the veteran should be able to perform 
average employment based the lack of objective findings, as 
there was no visible manifestation of pain, no muscle 
atrophy, and satisfactory skin.  Although his knee and foot 
disabilities may impact his ability to work, such impairment 
has already been contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for left knee arthralgia is 
denied. 

An initial compensable evaluation for right knee arthralgia 
is denied. 

An initial evaluation in excess of 10 percent for a bilateral 
heel disability diagnosed as plantar fasciitis is denied.


REMAND

The veteran is seeking a disability rating in excess of 10 
percent for his service-connected lumbosacral strain.  
Unfortunately, the Board finds that additional development is 
needed before the Board can adjudicate this claim. 

The record shows inconsistent findings pertaining to the 
veteran's lumbosacral strain in that there are no objective 
findings other than significant limitation of motion.  In 
this regard, the November 2004 VA examination report revealed 
significant limitation of motion of the veteran's lumbosacral 
spine, with flexion of 20 degrees, extension of 5 degrees, 
lateral flexion of 25 degrees, and rotation of 20 degrees.   
The veteran also complained of severe pain with flexion and 
extension and pain with lateral flexion and rotation.  
However, there does not appear to be any objective findings 
to account for the veteran's limitation of motion.  For 
instance, a physical examination of the spine revealed no 
evidence of any spasm, muscle fasciculation, or atrophy of 
the lumbosacral spine.  More importantly, X-rays were 
completely negative.  The examiner thus diagnosed the veteran 
with: "Normal lumbosacral spine without any evidence of 
lumbosacral strain."

As there are no objective findings to account for the 
veteran's limitation of motion of the lumbosacral spine, the 
Board finds that the veteran should be afforded a VA 
orthopedic examination so that these inconsistencies can be 
addressed.  The Board notes that Note (3) in the General 
Formula for Diseases and Injuries of the Spine provides:

In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, 
or other factors not the result of disease or 
injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

In providing an opinion, the examiner should address the 
factors listed in Note (3) in the General Formula for 
Diseases and Injuries of the Spine. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of 
lumbosacral strain.  The claims folder, 
to include a copy of this Remand, must be 
made available to the examiner for 
review.

Any special diagnostic studies deemed 
necessary should be performed.  In 
reporting the results of range-of- motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain and describe the 
extent of any incoordination, weakened 
movement, and excess fatigability on use. 
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.   
The existence of any ankylosis of the 
spine should also be identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

If the veteran's thoracolumbar spine 
demonstrates limitation of motion, the 
examiner should comment on whether such 
limitation is due to his service-
connected lumbosacral strain.  In doing 
so, the examiner should comment on 
whether the range of motion of the 
veteran's spine should be considered 
normal, even though it does not conform 
to the normal range of motion, because of 
the veteran's age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for a lumbosacral strain on the basis of 
all the evidence of record, as well as 
all pertinent laws and regulations.  If 
the benefit sought is not granted, the 
veteran should be furnished with an SSOC.  
Thereafter, the veteran must be afforded 
an appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


